This was a petition for freedom presented to the court below by Grace, the petitioner, against Shockley. Grace had been the slave for life of John Cooper of Kent County in this state. In the year 1809 Cooper manumitted her and many other slaves, to be free at different periods. Grace was to serve until some time in the year 1824. In 1811, Cooper’s daughter, the wife of Seth Godwin, a resident of the State of Maryland, applied to her father for a negro girl to be taken by her home into Maryland to nurse her children. Cooper permitted his daughter, the said Mrs. Godwin, to take Grace with her into Maryland and there detain or keep her about eleven months. Cooper neither hired nor sold her, but barely suffered her to be thus taken into Maryland. A negro woman, the slave of Cooper, upon some dissatisfaction of hers about the treatment of Grace, went to Godwin’s and brought Grace home to Cooper’s in Delaware. After some time, Cooper gave Grace to another daughter, the wife of John Willoughby, who sold her to Shockley.
The only question with the Court was whether this was an exportation contrary to “An Act concerning Negroes and Mulattoes” 4 Del.Laws 337, c. 124, s. 5; and the Court was clear and unanimous that this was an exportation against the meaning and intention of that Act. Although Cooper himself did not carry the girl into Maryland, yet he suffered his daughter to take her there and continue her there about eleven months. His permitting her to be exported into Maryland is the same thing as if he had done the act. He could easily have prevented it, and *674as he did not, the Court said that it amounted to an exportation contrary to the Act.
The judgment of the Court of Common Pleas was affirmed.